Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 April 29, 2015

The Court of Appeals hereby passes the following order:

A15A0983. BROUGHTON v. SUNTRUST MORTGAGE, INC., ET AL.

      This case was docketed by this court on January 27, 2015, and appellant’s brief
and enumerations of error were due February 16, 2015. On February 11, 2015, this
court granted the appellant’s Motion for Extension of Time, extending the deadline
to March 13, 2015 for appellant to file his brief. As of the date of this order,
appellant has not filed a brief and enumeration of errors and has not requested any
further extensions of time in which to do so. Additionally, Appellee has filed a
Motion to Dismiss Appeal. Accordingly, this appeal is hereby DISMISSED as
abandoned pursuant to Court of Appeals Rules 13 and 23.



                                      Court of Appeals of the State of Georgia
                                                                           04/29/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.